DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/21 has been entered. Claims 1, 2, 4, 5, 6, and 8 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, applicant recites that the coil driver has two or more resonant frequencies. Claim 1, on which this claim depends, sets forth first through third resonant 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 sets forth that the controller is configured to turn on or off the first and second switching devices between the plurality of first and second coils, respectively.  This does not set forth a further limitation of claim 1, which sets forth that there are first and second switching devices between the plurality of first and second coils, respectively (lines 12 - 13), and that the controller is configured to turn them on and off for various resonant frequency configurations (lines 16-22).  Applicant 
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0926926 (hereinafter EP ‘926, machine translation previously of record) in view of CN 204442727 (hereinafter CN ‘727)and Amagami et al. (US 3,989,916 hereinafter Amagami). 
 Regarding claims 1, 2, and 5, EP ‘926 discloses an induction heating apparatus (para. [0005]) comprising: a coil driver (fig. 1, fig. 4, induction coils, switches, capacitors collectively) configured to have a plurality of selectable resonant frequencies (fR1, fR2)(para. [0023]-[0025])(as per claim 2), and a controller which controls the coil driver (para. [0009]). EP ‘926 also shows that the coil driver comprises a first coil (I1) and a second coil (I2), which are connected in parallel (fig. 4)(note: abstract, “two parallel” RLC load circuits; see also para. [0023], the resonance circuits are the same as in figure 1, except that the plurality of switches in the second circuit allow the resonance to be varied) a first switching device (K1), a second switching device (K21-K27), a plurality of first capacitors which are two or more capacitors (C11, C12)(as per claim 5) connected to the first coil, and a plurality of second capacitors which are two more capacitors (C211, C212, C221, C222, etc.)(fig. 4) connected to the second coil, and the heating apparatus capable of creating first through third resonant frequencies by variously switching on and off the first and second switching devices (a first with K1 on, K21-27 off; a second with  K1 off, K21-26 on; and a third with K1 on, K21-27 on). 

EP ‘926 also does not show that the first coil is a plurality of coils connected in series and that the second coil is a plurality of coils connected in series and that the switches are disposed between them. Attention is turned to Amagami which teaches that it is known to provide an induction cooktop (fig. 3) with a plurality of coils (52, 54, 56) connected in series, with a switch (58) between the plurality of coils. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a plurality of coils for the first and second coils of EP ‘926 with the switches between them so that different heating patterns can be achieved, depending on the desire of the user, the particular shape of the pot, or what is being cooked.
Regarding claim 4, EP ‘926 as modified by CN ‘ 727  and Amagami shows all of the instant invention as discussed above, with CN ‘727 teaching that the controller (20) is configured to turn on or off the first and second switching devices (abstract; p. 4 last para - p. 5, first para; attached). It would have been obvious to provide a controller which turns on and off switches responsive to a user input so that the user can control the coils according to what is being cooked.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘926, Amagami, and CN ‘727, as applied to claim 1, in view of Lee et al. (US 2009/0139986 hereinafter Lee) 
Regarding claims 6 and 8, EP ‘926 as modified shows all of the instant invention as discussed above, but does not show a current sensor disposed between an input terminal of the driver and a node of the plurality of first and second coils such that the controller is configured to compare a current value detected by the sensor to a reference current value to determine whether a cooking vessel is put above a coil corresponding to the sensor. Attention is turned to Lee which teaches a similar induction heating apparatus which has a plurality of sensors (50, 51, 52, 53) which are disposed between an input terminal of the coiler driver and a node of a coil (fig. 3) such that a current value detected by the sensor is compared to a reference current value to demine whether a cooking vessel is put above a coil corresponding to the sensor (para. [0052]). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided sensors in order to determine if cookware is placed above the coils and to insure that the circuit is properly controlled based upon the cookware. 
Response to Arguments
Applicant’s arguments have been considered, but are moot since CN ‘727 is being used to teach that which is lacking in EP ‘926.
Conclusion
                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/           Primary Examiner, Art Unit 3754